                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


JOSEPH MILLER JR #708796                               CASE NO. 3:20-CV-01397 SEC P

VERSUS                                                 JUDGE TERRY A. DOUGHTY

JASON KENT                                             MAG. JUDGE KAYLA D. MCCLUSKY

                                           JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered, together

with the written objections filed with this Court, and, after a de novo review of the record, finding

that the Magistrate Judge’s Report and Recommendation is correct and judgment as recommended

is warranted,

                IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner’s Petition for

Writ of Habeas Corpus, [doc. # 1], be DENIED and DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED this 15th day of July, 2021, in Monroe, Louisiana.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
